Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments below fix a few minor errors in the claim language, so as to ensure that the claims include consistent terminology.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Claim 22, line 6, replace the phrase “the direction of the axial centerline” with the phrase –a direction of the axial centerline--.
Claim 22, line 10, replace the phrase “the axial center” with the phrase –the axial centerline--.
Claim 23, line 6, replace the word “centerline” with the word –center--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Hiromoto et al. (JP 2017-43939 A) fails to disclose a block provided on an end portion of the many body of the linearly-movable shaft, with an engagement part formed on the block and is configured to engage with the stopper.  The linearly-movable shaft 13 of Hiromoto et al. only includes a connecting shaft 13B and shaft 13B does not further include an engagement part formed thereon. The examiner can find no motivation to modify the device of Hiromoto et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 15, Hiromoto et al. (JP 2017-43939 A) fails to disclose that the stopper includes a stopper surface configured to contact an engagement surface of the linearly-movable shaft in the blocking position to thereby block movement of the linearly-movable shaft from the second position to the first position. The stopper of Hiromoto indirectly engages with the linearly-movable shaft 13, and therefore, does not have a surface that contacts a surface of the linearly-movable shaft. The examiner can find no motivation to modify the device of Hiromoto et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 15, 2022